DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Pat. 11,196,841 in view of Cella et al. (U.S. Pat. 11,372,395), hereinafter Cella.  The scope of the patented claims reads on the scope of the instant claims, but does not claim a) specifically reading “sensor data”, and b) invoking such a read of sensor data “based on pre-determined schedule plan”.  Compare patented claim 2 with instant claim 1 (differences as noted above emphasized below):

U.S. Pat. 11,196,841
App. No. 17/519,140
2. The method of claim 1, further comprising:
1. A method for collecting telemetry data, comprising:
registering a component with a data collector of the field deployed device;
registering, by a field deployed device, a component with a data collector of the field deployed device;
invoking the component to read the selected data from the field deployed device;
invoking, by the field deployed device, the registered component to read sensor data from the field deployed device based on pre-determined schedule plan;
sending the collected data to a write plugin that serializes the collected data; and
submitting, by the field deployed device, the sensor data to a write component;
serializing, by the field deployed device, the sensor data; and
sending the serialized data to a diagnostics manager.
sending, by the field deployed device, the serialized data to a diagnostics manager.


	Cella disclosed collecting sensor data on a schedule, i.e., reading sensor data based on a pre-determined schedule plan (collecting sensor data based on a time-based collection routine/schedule, col. 198, lines 62-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the read data and the reading of the data as recited in the patented claims to include reading sensor data based on a pre-determined schedule plan as claimed in the instant claims, because doing so would have been use of known technique (i.e., collecting sensor data on a schedule) to improve similar devices/methods/products (i.e., the data collection of the patented claims) in the same way.

Claim Objections
Claim 12 objected to because of the following informalities:

Claim 12 recites “wherein the diagnostics manager processor is configured with processor-executable instructions to…sending” (line 5, emphasis added), which contains a grammatical error.  Examiner suggests the amendment “send[[ing]]”.

Appropriate correction is required.

Claim Interpretation
Examiner notes that the claimed “field deployed device” is interpreted in light of the Specification as a CPE (customer premises equipment) device, cable modem eMTA (embedded multimedia terminal adapter), or ONU (optical network unit) (Specification, ¶[0033]), i.e., hardware.  Therefore, the claimed functions performed by a field deployed device recited in independent claims 1 and 10 recite sufficient structure and do not invoke 35 U.S.C. 112(f).

Examiner further notes that “processor” as recited in independent claim 10 is interpreted in light of the Specification as a programmable microprocessor, microcomputer, or processor chip(s) (Specification, ¶[00125]), i.e., hardware.  Therefore, the various system elements comprising various processors recited in independent claim 10 recite hardware elements and are not rejected under 35 U.S.C. 101 as being directed to software per se, and recite sufficient structure and do not invoke 35 U.S.C. 112(f).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“receiving, by a diagnostics manager” in claim 2, line 2.
“reading, by a diagnostics manager” in claim 2, line 3.
“sending, by the diagnostics manager” in claim 2, line 5.
“receiving, by the queue manager” in claim 3, line 2.
“sending, by the queue manager” in claim 3, line 3.
“storing, by the MQTT server” in claim 4, line 2.
“establishing, by a connector source” in claim 5, line 2.
“reading, by the connector source” in claim 5, line 4.
“converting, by the connector source” in claim 5, line 6.
“sending, by the connector source” in claim 5, line 8.
“querying, by a graphical display tool” in claim 6, line 2.
“rendering, by the graphical display tool” in claim 6, line 5.
“a processor configured processor-executable instructions to:  register…invoke…submit…serialize…send…” in claim 8.
“the field deployed device processor is configured with processor-executable instructions to:  register…invoke…submit…serialize…send…” in claim 11.
“the diagnostics manager processor is configured with processor-executable instructions to:  receive…read…sending…” in claim 12.
“the queue manager processor is configured with processor-executable instructions to:  receive…send…” in claim 13.
“the MQTT server processor is configured with processor-executable instructions to:  store…” in claim 14.
“the connector source processor is configured with processor-executable instructions to:  establish…read…convert…send…” in claim 15.
“the graphical display tool processor is configured with processor-executable instructions to:  query…render…” in claim 16.
“the field deployed device processor is configured with processor-executable instructions to register” in claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the service provider’s streaming and analytics platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite that the service provider comprises a streaming and analytics platform.  Claims 6 is rejected as depending from claim 5 and under the same rationale.

Regarding claims 2-6, claim limitations “receiving, by a diagnostics manager” in claim 2, line 2, “reading, by a diagnostics manager” in claim 2, line 3, “sending, by the diagnostics manager” in claim 2, line 5, “receiving, by the queue manager” in claim 3, line 2, “sending, by the queue manager” in claim 3, line 3, “storing, by the MQTT server” in claim 4, line 2, “establishing, by a connector source” in claim 5, line 2, “reading, by the connector source” in claim 5, line 4, “converting, by the connector source” in claim 5, line 6, “sending, by the connector source” in claim 5, line 8, “querying, by a graphical display tool” in claim 6, line 2, and “rendering, by the graphical display tool” in claim 6, line 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.  The terms “manager”, “server”, “source”, and “tool” are not understood by one of ordinary skill in the art as structural terms.  The Specification does not disclose the definition or structure of such terms as claimed, and merely describes the associated claim elements in terms of their function.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding claims 8 and 11-17, the claimed processors configured with processor-executable instructions to perform the claimed functions invokes 35 U.S.C. 112(f), and the Specification fails to disclose any algorithm for performing the claimed functions.  The Specification discloses performing the various claimed functions by the claimed elements/processors, but provides no detail about how such functions are performed.  For example, the Specification does not provide details on how the processors of claim 8 or 10 is to “serialize the sensor data”, or how the processor of claim 15 is to “convert the telemetry data”, among other things.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1, 7, 9, and 10 are objected to as being allowable upon the filing of a proper Terminal Disclaimer to overcome the double patenting rejection above.

Claims 2-6, and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the above rejections under 35 U.S.C. 112, and upon the filing of a proper Terminal Disclaimer to overcome the double patenting rejection above.

Claim 8 is objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 112, and upon the filing of a proper Terminal Disclaimer to overcome the double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441